

	

		II

		109th CONGRESS

		2d Session

		S. 2416

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Burns (for himself

			 and Mr. Pryor) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to expand the

		  scope of programs of education for which accelerated payments of educational

		  assistance under the Montgomery GI Bill may be used, and for other purposes.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Employment and Training Act

			 of 2006.

		2.Expansion of education

			 programs eligible for accelerated payment of educational assistance under the

			 Montgomery GI bill

			(a)In

			 generalSubsection (b) of section 3014A of title 38, United

			 States Code, is amended by striking paragraph (1) and inserting the following

			 new paragraph (1):

				

					(1)enrolled in

				either—

						(A)an approved

				program of education that leads to employment in a high technology occupation

				in a high technology industry (as determined pursuant to regulations prescribed

				by the Secretary); or

						(B)an approved

				program of education lasting less than two years that leads to employment in a

				sector of the economy, as identified by the Department of Labor, that—

							(i)is projected

				to—

								(I)experience a

				substantial increase in the number of jobs; or

								(II)positively

				affect the growth of another sector of the economy; or

								(ii)consists of

				existing or emerging businesses that are being transformed by technology and

				innovation and require new skills for workers;

				and

							.

			(b)Conforming

			 expansion of program of educationSuch section is further

			 amended—

				(1)by redesignating

			 subsection (g) as subsection (h); and

				(2)by inserting

			 after subsection (f) the following new subsection (g):

					

						(g)For purposes of

				this section, a program of education includes a program of education (as

				defined in section 3002(3) of this title) pursued at a tribally controlled

				college or university (as such term is defined in section 2 of the Tribally

				Controlled College or University Assistance Act of 1978 (25 U.S.C.

				1801).

						.

				(c)Conforming

			 amendments

				(1)Heading

			 amendmentThe heading of such section is amended to read as

			 follows:

					

						3014A.Accelerated

				payment of basic educational

				assistance

						.

				(2)Clerical

			 amendmentThe item relating to such section in the table of

			 sections at the beginning of chapter 30 of such title is amended to read as

			 follows:

					

						

							3014A. Accelerated payment of

				basic educational

				assistance.

						

						.

				

